      Case 1:05-cv-01048-UNA Document 494-1 Filed 04/30/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    IN RE:                             Misc. No. 08-0442 (TFH)

    GUANTANAMO BAY                     Civil Action No. 05-cv-1048 (RCL)
    DETAINEE LITIGATION



             MEMORANDUM OF UNDERSTANDING REGARDING ACCESS TO
                 CLASSIFIED NATIONAL SECURITY INFORMATION

            Having familiarized myself with the applicable statutes, regulations, and orders related
   to, but not limited to, unauthorized disclosure of classified information, espionage and related
   offenses; The Intelligence Identities Protection Act, 50 U.S.C. § 421; 18 U.S.C. § 641; 50 U.S.C.
   § 783; 28 C.F.R. § 17 et seq.; and Executive Order 12958; I understand that I may be the
   recipient of information and documents that belong to the United States and concern the present
   and future security of the United States, and that such documents and information together with
   the methods and sources of collecting it are classified by the United States government. In
   consideration for the disclosure of classified information and documents:

           (1)   I agree that I shall never divulge, publish, or reveal either by word, conduct or
                 any other means, such classified documents and information unless specifically
                 authorized in writing to do so by an authorized representative of the United
                 States government, or as expressly authorized by the Protective Order entered in
                 the United States District Court for the District of Columbia in the above-
                 captioned cases.

           (2)   I agree that this Memorandum of Understanding and any other non-disclosure
                 agreement signed by me will remain forever binding on me.

           (3)   I have received, read, and understand the Protective Order entered by the United
                 States District Court for the District of Columbia in the above-captioned case,
                 and I agree to comply with the provisions thereof.




________________________________________

Dated: 2020.04.30
